Exhibit 10.4 Exhibit E of Stock Purchase Acquisition Agreement of Comanche Livestock Exchange, LLC, by Green Energy Live, Inc. Real Estate Sales Contract This contract (the “Contract”) to buy and sell real and personal property is between Seller and Buyer as identified below and is effective on the date ("Effective Date") of the last of the signatures by Seller and Buyer as parties to this contract and by Title Company to acknowledge receipt of the Earnest Money.Buyer must deliver the Earnest Money to Title Company and obtain Title Company's signature before the Earnest Money Deadline provided in section A.1. for this contract to be effective. If the Earnest Money is paid by check and payment on presentation is refused, Buyer is in default. Seller: Comanche Livestock Exchange, LLC., a Texas Limited Liability Corporation Address: P O Box 177 Comanche, TX 76442-009 (7456 Highway 67 East, Comanche, Texas Phone: 325-356-5231 Type of entity: Limited Liability Corporation Dean Cagle Address:P O Box 98 Comanche, TX 76442-0098 Phone: 325-356-5231 Seller's Attorney: James R.
